DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25, 27-28 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez et al. (WO2015/027004A1, herein Gonzalez).
In regards to claim 21, Gonzalez discloses
An apparatus (Figs.1 and 12) comprising:
a first plate (118) having a first side;
a first plurality of fins (124) integral with the first side of the first plate and protruding perpendicularly therefrom, the first plurality of fins arranged in first concentric circles separated radially by a first distance (Fig.1), wherein a first plurality of radial cuts extend through the first concentric circles (Fig.12), wherein the first plurality of radial cuts divide each concentric circle of the first concentric circles into two or more fins of the first plurality of fins (Fig.12);

a second plurality of fins (114) integral with the first side of the second plate and protruding perpendicularly therefrom, the second plurality of fins arranged in second concentric circles separated radially by the first distance (Fig.1), wherein each fin of the second plurality of fins interposes between adjacent fins of the first plurality of fins to transfer heat between the second plate and the first plate, wherein a second plurality of radial cuts extend through the second concentric circles (Fig.12), wherein the second plurality of radial cuts divide each concentric circle of the second concentric circles into two or more fins of the second plurality of fins (Fig.12).
In regards to claim 22, Gonzalez discloses that each fin of the first plurality of fins and the second plurality of fins has a first thickness, and wherein each of the second concentric circles is radially offset from each of the first concentric circles by at least the first thickness to allow each fin of the second plurality of fins to interpose between adjacent fins of the first plurality of fins (Fig.12).
In regards to claim 23, Gonzalez discloses a chamber (Fig.10, in the center) defined between the first side of the first plate, the first side of the second plate, and innermost fins of the first plurality of fins and the second plurality of fins.
In regards to claim 25, Gonzalez discloses a motor (1008) disposed within the chamber and configured to rotate the second plate with respect to the first plate, the motor comprising: one 
In regards to claim 27, Gonzalez discloses that the first plate comprises a second side opposite the first side, wherein the second side of the first plate is fixedly connectable to a cooling device (120) to maintain thermal contact between the first plate and the cooling device.
In regards to claim 28, Gonzalez discloses that the first plate comprises a circular hole concentric with the first plate, further comprising: a rod (117) rigidly connected at a first end thereof to the first plate, the rod protruding through the circular hole, wherein the second plate is rotatably connected to the first plate by way of a rotatable connection of the second plate to a second end of the rod (Fig.1).
In regards to claim 31, Gonzalez discloses that the first plate, the second plate, the first plurality of fins, and the second plurality of fins comprise a metallic material (page 5 lines 23-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Duan (US 7,249,625).
In regards to claims 29 and 30, Gonzalez does not disclose a sealed chamber enclosing the first plate and the second plate, wherein the first plate and the second plate are disposed within the sealed chamber with the first plurality of fins interposed with the second plurality of fins, wherein the sealed chamber is filled with a thermally conductive fluid to maintain thermal contact between the first plurality of fins and the second plurality of fins.
Duan teaches a heat dissipation device (Fig.7) comprising a rotor component (21) and a
stator component (23) disposed within a sealed chamber (1), wherein the sealed chamber is
filled with thermally conductive fluid (water).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Gonzalez to include a sealed chamber filled with
thermally conductive fluid as similarly taught by Duan for enclosing the first and second plates
in order to provide a housing structure with thermally conductive fluid for further cooling.

Allowable Subject Matter
Claims 32-38 are allowed at least for the reason the prior art of record does not disclose a rotating heat source thermally connected to the second side of the second plate, wherein the rotating heat source comprises an electronic device.
Claims 24  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims at least for the reason the prior art of record does not disclose


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Raheena R Malik/Examiner, Art Unit 3763